ORDER

PER CURIAM.
Ronda Hunter (“Employee”) appeals from the trial court’s grant of summary judgment in favor of Abiliti Solutions, Inc. (“Employer”). On appeal, Employee asserts that genuine issues of material fact existed as to: (1) whether Employer’s failure to follow the terms of its original offer of severance constituted a breach of contract, (2) whether Employer’s representations to Employee constituted intentional misrepresentation, (3) whether consideration from Employee to Employer rendered the original offer of severance irrevocable, and (4) whether the failure of Employer to offer additional consideration with its second offer of severance rendered it a failed modification or an invalid new offer. Finally, Employee asserts that the trial court erred in not granting her motion to strike because Employer inadequately pleaded affirmative defenses in its original answer, did not request leave to file an amended answer, and attached affidavits to its motion for summary judgment in bad faith. We find no error and affirm.
No jurisprudential purpose would be served by a written opinion reciting the detailed facts and restating the principles of law. The parties have been furnished with a memorandum opinion for their information only, which sets forth the facts and reasons for this order.
We affirm the judgment pursuant to Rule 84.16(b).